Atlanta■Washington■Dallas RESIDENT INATLANTA OFFICE DIRECT DIAL: (404)572-6808 KACHENBACH@POGOLAW.COM July 13, 2007 U.S. Securities and Exchange Commission 100 F Street, NE Washington, D.C. 20549 Re:Citizens Financial Corporation Schedule 13E-3 Dear Sir or Madam: Please find attached to this letter a Schedule 13E-3, submitted for filing on behalf of our client, Citizens Financial Corporation. Please direct any questions or correspondence regarding this filing to me at the address below. My direct dial is (404) 572-6808, and my email is: kachenbach@pogolaw.com. Very truly yours, /s/ Kenneth M. Achenbach Kenneth M. Achenbach For POWELL GOLDSTEIN LLP Enclosure One Atlantic Center■Fourteenth Floor■1201 West Peachtree Street, NW■Atlanta, GA 30309-3488 Tel: 404.572.6600■Fax: 404.572.6999 www.pogolaw.com
